STOKER, Judge,
concurring in part and dissenting in part.
I concur in the majority opinion in this case insofar as it reverses the judgment of the trial court and grants a money judgment to plaintiff-appellant. With respect for the opinion of my brothers, I have some reservations as to whether we should condition the validity and effectiveness of our judgment in favor of plaintiff-appellant on the delivery of the clothing to the defendants. This is not to say that defendants are not entitled to the clothing, although I express no opinion on the matter. It appears to me that in the event plaintiff-appellant receives satisfaction on its judgment against defendants and does not deliver the clothing to them, then any issues arising out of that event should be the subject of a separate legal action. In such an action the equities in favor of all parties may be inquired into. Evidence of defense as well as claims may be presented. Therefore, I concur in the majority opinion in part but dissent insofar as the majority conditions its judgment on the delivery of the merchandise in question to defendants.